Title: From Thomas Jefferson to Nicholas Lewis, 29 July 1787
From: Jefferson, Thomas
To: Lewis, Nicholas



Dear Sir
Paris July 29. 1787.

In my letter of Dec. 19. 1786. I informed you that, as you had supposed in your’s of March 14. that the balance of bonds and profits of the estate to that time would pay all the debts then known to you except my sister Nancy’s, I was desirous of laying our shoulder seriously to the paiment of Farrell & Jones’s, and McCaul’s debts; that I should make propositions to them on that subject: I did so. These propositions were 1. To pay to Jones 400£ sterl. a year and to McCaul 200£ sterl., or to the former if he preferred it two thirds of the profits of my estate and to the latter one third. 2. That the crop of 1787. should commence these paiments. 3. That no interest should be allowed on their debts from Apr. 19. 1775 to Apr. 19. 1783 (being 8. years). 4. That their accounts should remain perfectly open to settlement and rectification, notwithstanding the paiments which should be made. McCaul has acceded very contentedly to these proposals. I added some other conditions to Jones, not worth mentioning as he does not accede as yet. I think however he will accede. I consider myself as so much bound in honor to the sacred execution of this agreement that what the profits fall short of enabling us to pay at any time I would chuse to have made up by a sale of something or another. I mentioned to you in my letter also that I could always get 36/ Virginia money for my tobacco delivered at Havre and proposed your having  it sent there. Further reflection and information of the Virginia prices convince me it would be best to send them either to Havre or to Bordeaux, at either of which places I could have them attended to. I find that my old friend A. Donald is settled at Richmond, is concerned in the tobacco trade, and particularly sends to Havre. I am confident he would take on himself the having my tobaccoes shipped to me. The earlier they would come in the season, the better alwais. So far I had settled in my own mind the plan for extinguishing as fast as we could these two great debts, when I received from Mr. Eppes a letter of May 2. 1787. wherein he tells me he had been with you in Sep. 1786. that you had computed together all the former debts (except my sister Nancy’s) due from the estate, and all due to it; and that there was still a balance of 1200£ against it, to pay which there would be nothing but the crop of 1786. two thirds of which would be consumed by negroes clothing and taxes. This account threatens a total derangement of my plan for payment of my great debts. I had observed that by a statement in your letter of March 14. of the probable proceeds of the crop of 1785 (about 50 hogsheads of tobacco) that the profits of the few house servants and tradesmen hired out were as much as those of the whole estate, and therefore suggested to you the hiring out the whole estate. The torment of mind I endure till the moment shall arrive when I shall not owe a shilling on earth is such really as to render life of little value. I cannot decide to sell my lands. I have sold too much of them already, and they are the only sure provision for my children. Nor would I willingly sell the slaves as long as there remains any prospect of paying my debts with their labour. In this I am governed solely by views to their happiness which will render it worth their while to use extraordinary cautions for some time to enable me to put them ultimately on an easier footing, which I will do the moment they have paid the debts due from the estate, two thirds of which have been contracted by purchasing them. I am therefore strengthened in the idea of renting out my whole estate; not to any one person, but in different parts to different persons, as experience proves that it is only small concerns that are gainful, and it would be my interest that the tenants should make a reasonable gain. The lease I made to Garth and Moseley would be a good model. I do not recollect whether in that there was reserved a right of distraining on the lands for the whole rent. If not, such a clause would be essential, especially in the present relaxed state of the laws. I know there was in that no provision against paper money. This is still more essential. The  best way of stating the rent would be in ounces of silver. The rent in that lease, tho expressed in current money, was meant to be 11.£ sterling a titheable. When we consider the rise in the price of tobacco, it should balance any difference for the worse which may have taken place in the lands in Albemarle, so as to entitle us there to equal terms. In Cumberland, Goochland, Bedford, where the lands are better, perhaps better terms might be expected. Calculating this on the number of working slaves, it holds up to us a clear revenue capable of working off the debts in a reasonable time. Think of it, my dear Sir, and if you do not find it disadvantageous be so good as to try to execute it, by leases of 3, 4, or 5 years: not more, because no dependance can be reposed in our laws continuing the same for any length of time. Indeed 3. years might be the most eligible term. The mill should be separated from the lease, finished, and rented by itself. All the lands reserved to my own use in Garth and Mousley’s lease should still be reserved, and the privileges of that lease in general. House negroes still to be hired separately. The old and infirm, who could not be hired, or whom it would be a pity to hire, could perhaps be employed in raising cotton, or some other easy culture on lands to be reserved; George still to be reserved to take care of my orchards, grasses &c. The lands in Albemarle should be relieved by drawing off a good number of the labourers to Bedford, where a better hire might be expected and more lands be opened there. I feel all the weight of the objection that we cannot guard the negroes perfectly against ill usage. But in a question between hiring and selling them (one of which is necessary) the hiring will be temporary only, and will end in their happiness; whereas if we sell them, they will be subject to equal ill usage, without a prospect of change. It is for their good therefore ultimately, and it appears to promise a relief to me within such a term as I would be willing to wait for. I do not mention the rate of hire with a view to tie you up to that, but merely to shew that hiring presents a hopeful prospect. I should rely entirely on your judgment for that, for the choice of kind and hopeful tenants, and for every other circumstance. The bacon hams you were so kind as to send to Mr. Buchanan for me, I never heard of. The difficulty of getting them here renders it not worth attempting again. I will put into this letter some more seeds of the Spanish Sainfoin lest those formerly sent should have miscarried. The present situation of Europe threatens a war, which if it breaks out will probably be a very general one. France and England are so little in a condition for war that we may still expect they will  do much to avoid it. Should it take place, I fear the scale against this country would be too heavy.
I must pray of you to make all the arrangements possible for enabling me to comply with the first years paiment of my debts, that is to say the paiment for this present year, which is to be made in the city of London the next spring. Apologies for all the trouble I give you would only shew you how sensible I am of your goodness. I have proposed the extraordinary trouble of the leases with less reluctance, because it will be taken once for all, and will be a relief in the end. Be so good as to assure Mrs. Lewis of my attachment and my wishes for her health and happiness as well as that of your whole family. I am with sentiments of the most sincere esteem and respect Dear Sir Your friend & servant,

Th: Jefferson

P.S. My daughters are in good health, and join me in affectionate wishes for your family.

